 



Exhibit 10.28
AIRCRAFT PURCHASE AGREEMENT (Legacy)
     This AIRCRAFT PURCHASE AGREEMENT (the “Agreement”), is made and entered
into as of the 30th day of December, 2005 (the “Effective Date”), by and between
John Wing Aviation, LLC, a Delaware limited liability company, with principal
offices at 1001 General Thomas Kelly Boulevard, Montgomery County Airport,
Building 15-A, Conroe, TX 77303 (“Seller”), and Administaff, Inc., a Delaware
corporation with its principal place of business at 19001 Crescent Springs
Drive, Kingwood, Texas 77339 (“Buyer”) (collectively, Seller and Buyer may be
referred to as the “Parties”).
RECITALS
     WHEREAS, Seller owns the Aircraft described in Section 1 of this Agreement,
which Aircraft was acquired by Seller on or about September 22, 2005 (the “Wing
Acquisition Date”);
     WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, the Aircraft (as defined below) in accordance with the terms and
conditions contained herein; and
     WHEREAS, in connection with the foregoing, it is intended that, on the date
hereof, Buyer will enter into an Aviation Services and Lease Agreement (the
“Lease Agreement”) with Wing Aviation, LLC and Gulf Coast Charter, Inc., each an
affiliate of Seller (together, the “Operator”), to, among other things, provide
for crew, maintenance, and chartering of the Aircraft.
     NOW, THEREFORE, the Parties, declaring their intention to be bound by this
Agreement, and for the good and valuable consideration set forth below, hereby
covenant and agree as follows:
ARTICLE 1. SUBJECT MATTER OF SALE
     Subject to the provisions of this Agreement, Seller agrees to sell and to
deliver to Buyer, at such location as Buyer may designate, and Buyer agrees to
buy from the Seller:
          (a) all of Seller’s right, title and interest in and to that certain
Embraer Legacy model aircraft bearing manufacturer’s serial number 14500884 and
currently bearing Federal Aviation Administration (“FAA”) Registration Number
N617WA, including two Rolls Royce engines (the “Engines”), bearing serial
numbers CAE312711 and CAE312747, and all related equipment, spare parts,
accessories, instruments and components (collectively, the “Aircraff”)(all as
further described on Exhibit A-1 attached hereto), all of the following being in
compliance with all maintenance and inspection requirements (i) of the FAA
(including the mandatory portions of all Airworthiness Directives and Mandatory
Service Bulletins that have been issued with respect to the Aircraft with
compliance dates within thirty (30) days of the Effective Date (by terminating
action if available)) and (ii) the Embraer Computerized Maintenance Program and
Aviation Maintenance Manual for the Aircraft;
          (b) all documents, flight records, maintenance records, manuals,
logbooks, diagrams, drawings and data in Seller’s possession or control as more
fully described in Exhibit A-2 (collectively, the “Aircraft Documents”);

1



--------------------------------------------------------------------------------



 



          (c) all of Seller’s right, title and interest in and to the following
manufacturer’s warranties held by Seller with respect to the Aircraft pursuant
to that certain Purchase Agreement, dated September 22, 2005 (the “Embraer
Purchase Agreement”), by and between Seller and Embraer-Empresa Brasileira De
Aeronautica S.A. (“Embraer”): (i) the Embraer manufacturer’s warranty covering
the airframe of the Aircraft; (ii) the Rolls Royce Corporation manufacturer’s
warranty covering the Engines; (iii) the Sundstrand, Inc. manufacturer’s
warranty covering the auxiliary power unit installed in the Aircraft; and
(iv) the Honeywell manufacturer’s warranty covering the avionics installed in
the Aircraft (collectively, the “Warranty Rights”); and
          (d) all of Seller’s right, title and interest in and to the Rolls
Royce Corporate Care Plan applicable to the Engines (the “Rolls Royce Plan”).
ARTICLE 2. CONSIDERATION
     The total consideration to be paid by Buyer to Seller for the Aircraft, the
Aircraft Documents and the Warranty Rights is the sum of $21,802,092.00 (the
“Purchase Price”). The Purchase Price shall be payable as follows:
          (i) On the date hereof, Buyer shall pay to Seller, in cash or other
immediately available funds, an amount equal to the sum of $19,002,092.00 (the
“Cash Payment”); provided, that Seller acknowledges and agrees that Buyer shall
make the Cash Payment directly to National City Commercial Capital Corporation
(the “Bank”) on behalf of Seller in prepayment of the indebtedness of Seller to
the Bank evidenced by that certain Aircraft Mortgage and Security Agreement by
and between Seller and the Bank.
          (ii) On the date hereof, Buyer shall assign to Seller all of Buyer’s
right, title and interest in and to that certain Israeli Aircraft 1988 Astra
Model 1125 aircraft, bearing FAA registration number N199HE, and bearing
manufacturer’s serial number 027, including two Garrett TFE-731-3C-200G engines
serial numbered P96146C and P96149C, and all related equipment, spare parts,
accessories, instruments and components (collectively, the “Astra”)(all as
further described on Exhibit B attached hereto). Buyer and Seller agree that the
fair market value of the Astra as of the Effective Date is $2,800,000.00.
ARTICLE 3. CLOSING; DELIVERIES.
     3.1 Effective Time . The Parties hereby agree that title to the Aircraft
shall transfer from Seller to Buyer, and title to the Astra shall transfer from
Buyer to Seller, at 11:30 a.m. central standard time (the “Effective Time”) on
the Effective Date.
     3.2 Seller Deliveries. As a condition to the closing of the transactions
contemplated hereby, Seller shall, at its own cost, execute, acknowledge and
deliver, or shall cause to be delivered, the following:
          (i) Seller shall execute and deliver to Buyer an FAA Aeronautical
Center Form 8050-2 Bill of Sale transferring all of Seller’s right, title and
interest in and to the Aircraft to Buyer.

2



--------------------------------------------------------------------------------



 



          (ii) Seller shall deliver to Buyer an FAA Aircraft Registration
Application, ready for execution by Buyer, evidencing the registration of the
Aircraft in the name of Buyer.
          (iii) Seller shall deliver evidence to Buyer of the location of the
Aircraft on the Effective Date.
          (iv) Seller shall have obtained and delivered to Buyer a duly executed
and unconditional release of all liens or security interests, in a form
reasonably satisfactory to Buyer, encumbering the Aircraft, including, without
limitation, any and all liens or security interests held by the Bank.
          (v) Seller shall cause the Operator to execute and deliver the Lease
Agreement to Buyer.
          (vi) Seller shall execute and deliver to Buyer a Texas sales tax
exemption certificate with respect to the Aircraft.
          (vii) Upon Buyer’s delivery of the Astra, Seller will execute and
deliver to Buyer an Aircraft Delivery Receipt in the form attached hereto as
Exhibit C.
     3.3 Buyer Deliveries. As a condition to the closing of the transactions
contemplated hereby, Buyer shall, at its own cost, execute, acknowledge and
deliver, or shall cause to be delivered, the following:
          (i) Buyer shall deliver the Cash Payment, in cash or other immediately
available funds, to the Bank on behalf of Seller.
          (ii) Buyer shall execute and deliver to Seller an FAA Aeronautical
Center Form 8050-2 Bill of Sale transferring all of Buyer’s right, title and
interest in and to the Astra to Seller.
          (iii) Buyer shall deliver to Seller an FAA Aircraft Registration
Application, ready for execution by Seller, evidencing the registration of the
Astra in the name of Seller.
          (iv) Buyer shall execute and deliver the Lease Agreement to the
Operator.
          (v) Buyer shall execute and deliver to Seller a Texas sales and use
tax resale exemption certificate with respect to the Astra.
          (vi) The parties acknowledge that the Aircraft is currently under
charter by Seller to a third party and that Seller will not deliver possession
of the Aircraft to Buyer until January 20, 2006. Upon Seller’s delivery of the
Aircraft, Buyer will execute and deliver to Seller an Aircraft Delivery Receipt
in the form attached hereto as Exhibit D.
     3.4 Location. The closing of the transactions contemplated hereunder shall
be conditioned upon each of the Aircraft and the Astra being located within the
State of Texas on the Effective Date at the Effective Time.

3



--------------------------------------------------------------------------------



 



ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER
     4.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer, as of the Effective Date, as follows:
     (a) Seller is the owner of the Aircraft, the Aircraft Documents and the
Warranty Rights, and has good and sufficient legal and beneficial title to the
Aircraft, the Aircraft Documents and the Warranty Rights, and is authorized to
convey title to the Aircraft, the Aircraft Documents and the Warranty Rights,
and that Seller’s execution and delivery of this Agreement and the other
documents and instruments contemplated hereby (collectively, the “Transaction
Documents”) shall convey to Buyer good and marketable title to the Aircraft, the
Aircraft Documents and the Warranty Rights, free of any and all liens and
encumbrances.
     (b) Seller is duly organized, validly existing and in good standing under
the laws of the State of Delaware, possessing perpetual existence, having the
capacity to sue and be sued in its own name, has full power, legal right and
authority in all respects to carry on its business as Currently conducted, and
to execute, deliver and perform and observe the provisions of the Transaction
Documents.
     (c) The execution, delivery, and performance by Seller of the Transaction
Documents has been duly authorized by all necessary action of Seller. The
Transaction Documents constitute the legal, valid, and binding obligation of
Seller enforceable against Seller in accordance with their terms.
     (d) Neither the execution and delivery of the Transaction Documents by
Seller, nor the consummation of the transactions contemplated hereby or thereby
(a) conflicts with or results in a breach of, or constitutes a default (or gives
rise to any right of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of the (i) articles of incorporation or bylaws
of the Seller, (ii) any indenture, mortgage, lease, deed of trust, pledge, loan
or credit agreement, employee benefit plan, collective bargaining agreement, or
other similar contract to which the Seller, the Aircraft, the Aircraft Documents
or the Warranty Rights are subject, or (iii) any outstanding judgment, order,
writ, injunction, or decree of any domestic or foreign court or governmental
agency, or (b) results in the creation or imposition of any lien upon the
Assets.
     (e) The Aircraft, the Aircraft Documents and the Warranty Rights are not
subject to any mortgages, liens, claims, charges, encumbrances or security
interests of any kind which will not be satisfied or extinguished prior to the
closing of the transactions contemplated hereunder.
     (f) There is no litigation, proceeding, or to the Seller’s knowledge,
investigation in which Seller is named as a party before or by any court,
arbitrator, tribunal, commission, agency or other regulatory or administrative
body or authority of competent jurisdiction pending or, to the Seller’s
knowledge, threatened against Seller, except for those which, in the aggregate,
would not reasonably be expected to have an adverse effect on the Seller. Seller
is not in default under or in violation of any judgment, order, writ,
injunction, or decree of any U.S. or foreign court or governmental agency except
those defaults or violations which, in the aggregate, would not reasonably be
expected to have an adverse effect on the Seller.

4



--------------------------------------------------------------------------------



 



     (g) Seller has operated the Aircraft at all times since Seller’s
acquisition of the Aircraft from Embraer on the Wing Acquisition Date. Seller is
not aware of any repairs required with respect to the Aircraft that have not
been corrected as the Effective Date. Seller caused an inspection of the
Aircraft to be conducted in connection with Seller’s acquisition of the Aircraft
from Embraer and such inspection did not reveal any repairs required with
respect to the Aircraft that have not been corrected as of the Effective Date.
     (h) Seller has obtained all consents of third parties necessary with
respect to the assignment of the Warranty Rights and the Rolls Royce Plan to
Buyer hereunder.
     (i) Warranties as to Aircraft Condition. OTHER THAN AS EXPRESSLY SET FORTH
IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, THE AIRCRAFT (INCLUDING ALL
RECORDS) IS SOLD, “AS IS, WHERE IS” AND “WITH ALL FAULTS,” AND SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE AIRCRAFT, THE AIRFRAME, ANY ENGINE, OR ANY PART,
ITS DESIGN, MANUFACTURE, CONDITION, AIRWORTHINESS, SUITABILITY FOR USE OR FOR A
SPECIFIC PURPOSE, OPERATION OR PERFORMANCE WHETHER ARISING BY OPERATION OF LAW,
COURSE OF DEALING OR USAGE OR TRADE OR OTHERWISE, AND, EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, BUYER HEREBY IRREVOCABLY
WAIVES AND DISCLAIMS ANY SUCH WARRANTIES. IN NO EVENT SHALL SELLER BE LIABLE FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF USE, REVENUES OR PROFITS, WHETHER ARISING OUT OF
ANY ALLEGED NEGLIGENCE, BREACH OF WARRANTY, IN TORT OR STRICT LIABILITY OF
SELLER IN CONNECTION WITH BUYER’S PURCHASE, OWNERSHIP, FINANCING, LEASING, SALE
OR USE OF THE AIRCRAFT, AND BUYER HEREBY IRREVOCABLY WAIVES AND DISCLAIMS ANY
SUCH DAMAGES AND RELEASES SELLER FROM ANY AND ALL LIABILITY THEREFOR.
     4.2 Representations and Warranties of Buyer. Buyer hereby warrants as of
the Effective Date as follows:
     (a) Buyer is duly incorporated and validly existing and in good standing
under the laws of the State of Delaware, possessing perpetual existence, having
the capacity to sue and be sued in its own name, has full power, legal right and
authority in all respects to carry on its business as currently conducted, and
to execute, deliver and perform and observe the provisions of the Transaction
Documents.
     (b) The execution, delivery, and performance by Buyer of this Agreement
have been duly authorized by all necessary action of Buyer. This Agreement
constitutes the legal, valid, and binding obligations of Buyer enforceable
against Buyer in accordance with its terms.
     (c) Neither the execution and delivery of this Agreement by Buyer, nor the
consummation of the transactions contemplated hereby conflicts with or results
in a breach of, or constitutes a default (or gives rise to any right of
termination, cancellation or acceleration) under any

5



--------------------------------------------------------------------------------



 



of the terms, conditions or provisions of the (i) the organizational and
governing documents of Buyer, (ii) any indenture, mortgage, lease, deed of
trust, pledge, loan or credit agreement, employee benefit plan, collective
bargaining agreement, or other similar contract to which the Buyer is subject,
or (iii) any outstanding judgement, order, writ, injunction, or decree of any
domestic or foreign court or governmental agency or, other than, in the case of
(ii) and (iii), those conflicts, breaches, defaults or rights which, in the
aggregate, would not be expected to have an adverse effect on Buyer.
     (d) Warranties as to Astra Condition. THE ASTRA IS HEREBY ASSIGNED BY BUYER
TO SELLER, “AS IS, WHERE IS” AND “WITH ALL FAULTS,” AND BUYER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE ASTRA, ITS AIRFRAME, ANY ENGINE, OR ANY PART, THE
ASTRA’S DESIGN, MANUFACTURE, CONDITION, AIRWORTHINESS, SUITABILITY FOR USE OR
FOR A SPECIFIC PURPOSE, OPERATION OR PERFORMANCE WHETHER ARISING BY OPERATION OF
LAW, COURSE OF DEALING OR USAGE OR TRADE OR OTHERWISE, AND, SELLER HEREBY
IRREVOCABLY WAIVES AND DISCLAIMS ANY SUCH WARRANTIES. IN NO EVENT SHALL BUYER BE
LIABLE FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF USE, REVENUES OR PROFITS,
WHETHER ARISING OUT OF ANY ALLEGED NEGLIGENCE, BREACH OF WARRANTY, IN TORT OR
STRICT LIABILITY OF SELLER IN CONNECTION WITH SELLER’S ACQUISTION, OWNERSHIP,
FINANCING, LEASING, SALE OR USE OF THE ASTRA, AND SELLER HEREBY IRREVOCABLY
WAIVES AND DISCLAIMS ANY SUCH DAMAGES AND RELEASES BUYER FROM ANY AND ALL
LIABILITY THEREFOR.
ARTICLE 5. POST-CLOSING MATTERS.
     5.1 Inspection of Aircraft. Buyer shall be allowed a reasonable period of
time not to exceed thirty (30) days after the date Buyer takes possession of the
Aircraft to inspect the Aircraft at Buyer’s sole expense (an “Aircraft
Inspection”). To the extent that any Aircraft Inspection conducted by Buyer (or
an independent consultant engaged by Buyer) reveals any repairs required to be
made to the Aircraft in the reasonable discretion of Buyer, Seller agrees to
make, or cause the Operator to make, all such repairs at the sole cost and
expense of Seller and/or the Operator. Any Aircraft Inspection shall be
conducted at such time and at such places as determined by Buyer. Seller shall
have the right to witness all or any part of any Aircraft Inspection on behalf
of Seller at Seller’s sole expense.
     5.2 Inspection of Astra. Seller shall be allowed a reasonable period of
time not to exceed thirty (30) days after the date Seller takes possession of
the Astra to inspect the Astra at Seller’s sole expense (an “Astra Inspection”).
To the extent that any Astra Inspection conducted by Seller (or an independent
consultant engaged by Seller) reveals any repairs required to be made to the
Astra for which Buyer would be responsible under that certain Aviation Services
and Lease Agreement, dated October 1, 2005, by and between Buyer and Operator,
Buyer agrees to make, or cause to be made, all such repairs at the sole cost and
expense of Buyer. Any Astra Inspection shall be conducted at such time and at
such places as determined by Seller. Buyer shall have the right to witness all
or any part of any Astra Inspection on behalf of Buyer at Buyer’s sole expense.

6



--------------------------------------------------------------------------------



 



ARTICLE 6. SALES AND OTHER TAXES
     6.1 Aircraft. Neither the Purchase Price nor any other payments to be made
by Buyer under this Agreement includes the amount of any sales, use, retail, or
other taxes which may be imposed by governmental authorities as a result of the
sale, purchase, and/or use of the Aircraft. Buyer shall be responsible for,
shall indemnify and hold harmless Seller against, and shall pay promptly when
due any and all taxes of any kind or nature whatsoever (including, without
limitation, any and all sales, use, and retail taxes), duties, or fees assessed
or levied by any federal (e.g., the government of the United States), state,
county, local, or other governmental authority which may be imposed on Buyer,
Seller, or both, as a result of the sale, purchase, delivery, registration,
ownership, or use of the Aircraft by Buyer, in connection with the consummation
of the transactions contemplated by this Agreement, except solely for any taxes
attributed to Seller’s income. In the event Seller may be required by law to
collect from Buyer any taxes or fees for which Buyer is responsible, Buyer shall
either provide Seller a certificate evidencing an exemption from such taxes or
fees, if applicable, or shall remit such taxes or fees to Seller. Seller may, at
its option, accept from Buyer an affidavit in lieu of payment of such taxes and
fees, provided Buyer shall include in the affidavit whatever representations
warranties, and indemnities, with respect to payment of the taxes and fees, as
are required by this Section 6.1 and as are acceptable to Seller.
     6.2 Astra. Seller shall be responsible for, shall indemnify and hold
harmless Buyer against, and shall pay promptly when due any and all taxes of any
kind or nature whatsoever (including, without limitation, any and all sales,
use, and retail taxes), duties, or fees assessed or levied by any federal (e.g.,
the government of the United States), state, county, local, or other
governmental authority which may be imposed on Buyer, Seller, or both, as a
result of the transfer, acquisition, delivery, registration, ownership, or use
of the Astra by Seller, in connection with the consummation of the transactions
contemplated by this Agreement, except solely for any taxes attributed to
Buyer’s income. In the event Buyer may be required by law to collect from Seller
any taxes or fees for which Seller is responsible, Seller shall either provide
Buyer a certificate evidencing an exemption from such taxes or fees, if
applicable, or shall remit such taxes or fees to Buyer. Buyer may, at its
option, accept from Seller an affidavit in lieu of payment of such taxes and
fees, provided Seller shall include in the affidavit whatever representations
warranties, and indemnities, with respect to payment of the taxes and fees, as
are required by this Section 6.2 and as are acceptable to Buyer.
ARTICLE 7. MISCELLANEOUS
     7.1 Time Is of the Essence. Unless stated expressly to the contrary herein,
time shall be of the essence for all events contemplated hereunder.
     7.2 Confidentiality. The terms and conditions of this Agreement and all
writings, discussions, and negotiations in connection with the transaction
contemplated by this Agreement (including, without limitation, the fact that
discussions and negotiations have been conducted by the parties), shall remain
strictly confidential and shall not be disclosed by either party without the
prior written consent of the other party.
     7.3 Governing Law. This agreement shall be governed, interpreted and
construed in

7



--------------------------------------------------------------------------------



 



accordance with the laws of the state of Texas, without regard to its conflicts
of laws provisions.
     7.4 Transaction Costs and Expenses. Except as specifically provided for
otherwise in this Agreement, each party to this Agreement shall bear its own
transaction costs and expenses.
     7.5 Entire Agreement. Buyer and Seller warrant that the terms and
conditions of this Agreement, including all exhibits hereto constitute the
entire agreement between the parties.
     7.6 Amendments. The provisions of this Agreement may not be waived,
altered, modified, amended, supplemented or terminated in any manner whatsoever
except by written instrument signed by an authorized signatory of each party
hereto.
     7.7 Assignment. Neither party may assign any of its rights or delegate any
of its obligations hereunder without the prior written consent of the other
party. Except as expressly provided hereunder, this Agreement shall inure to the
benefit of and be binding upon each of the parties hereto and their respective
successors and assigns.
     7.8 Headings and References. The division of this Agreement into Sections,
and the insertion of headings, are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.
     7.9 Counterparts. This Agreement may be fully executed in any number of
separate counterparts by each of the parties hereto, all such counterparts
together constituting but one and the same instrument.
     7.10 Non-Waiver. Any failure at any time of either party to enforce any
provision of this Agreement shall not constitute a waiver of such provision or
prejudice the right of such party to enforce such provision at any subsequent
time.
     7.11 Notice. All communications and notices hereunder shall be in writing
and shall be deemed made when delivered by hand, or five Business Days after
being sent by registered mail, return receipt requested, postage prepaid, or on
the next Business Day when sent by overnight courier or when transmitted by
means of telecopy or other wire transmission (with request for assurance of
receipt in a manner typical with respect to communications of that type and
followed promptly with the original thereof) in each case at the address set
forth below:

             
 
  If to Buyer:   Administaff, Inc.    
 
      Attn: Richard G. Rawson    
 
      19001 Crescent Springs Drive   Tel: 281-348-3225
 
      Kingwood, Texas 77339   Fax: (281) 358-6492
 
           
 
  Copy to:   Administaff, Inc.    
 
      Attn: John H. Spurgin    
 
      Senior Vice President   Tel: (281)348-3251
 
      19001 Crescent Springs Drive   Fax: (281) 358-6492
 
      Kingwood, Texas 77339    

8



--------------------------------------------------------------------------------



 



             
 
  If to Seller:   John Wing Aviation, LLC.    
 
      Attn: Brian P. Wing, Vice President   Tel: (936) 441-9555
 
      1001 General Thomas Kelly Blvd.   Fax: (936) 441-9406
 
      Montgomery County Airport    
 
      Building 15-A    
 
      Conroe, Texas 77303    
 
      Email: bpwing@wingaviation.com    
 
           
 
  Copy to:   John Leo Davis   Tel: (801) 583-0088
 
      910 South 1200 East   Fax: (801) 583-0982
 
      Salt Lake City, UT 84105    
 
      Email: jleodavis@aol.com    

     7.12 Severability. If any provision in this Agreement shall be held invalid
or unenforceable by any court of law competent jurisdiction or as a result of
future legislative action, such holding or action shall be strictly construed
and, subject to applicable law, shall not affect the validity or effect of any
other provision hereof.
     7.13 Further Assurances. From time to time hereafter, Seller and Buyer
shall, at Buyer’s expense, but without further consideration, execute and
deliver such other instruments of transfer and assumption and take further
action, including providing access to necessary books and records, as the other
may be reasonably required in connection with effecting or carrying out the
provisions of this agreement.
     7.14 No Third Party Beneficiary. Nothing herein expressed or implied is
intended to or shall be construed to confer upon or give any person or
corporation other than the Parties hereto and their successors or permitted
assigns any rights or remedies under or by reason of this Agreement.
     7.15 Attorneys’ Fees. In the event of any litigation concerning this
Agreement between the parties, the prevailing party shall be entitled, in
addition to any other relief that may be granted, to reasonable attorneys’ fees.
     7.16 Finders. Each party to this Agreement represents and warrants to the
other that it has not employed the services of any broker, finder, agent or
similar intermediary in connection with this transaction.
[signature page to follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives to be effective as of the Effective
Time on the Effective Date.

                  JOHN WING AVIATION, LLC:    
 
           
 
  By:   /s/ Brian P. Wing    
 
           
 
      Brian P. Wing, Vice President    
 
                ADMINISTAFF, INC.    
 
           
 
  By:   /s/ Richard G. Rawson    
 
           
 
      Richard G. Rawson, President    

10